Maeshall, J.
Tbe question of whether defendant failed to perform tbe statutory duty as to a safe working place for respondent, and of whether he assumed the risk which caused his injury, are ruled in his favor by the logic of Koepp v. Nat. E. & S. Co. 151 Wis. 302, 139 N. W. 179; Kosidowski v. Milwaukee, 152 Wis. 223, 139 N. W. 187; and similar cases. The principle therein applied has been too firmly entrenched in our system to' be removed otherwise than by legislative action.
The complaint that the recovery is excessive has received consideration. The respondent incurred expenses to the amount of $115. He was unable to work for some 140 days. That, at his working rate when injured would mean a loss of $630. Ilis care during the time, not charged up, would easily increase the compensable loss to some $900, leaving $1,600 for pain and suffering and permanently diminished earning capacity. That such diminished capacity is considerable, the jury might well have found. A structural iron worker commands rather large wages; somewhere around twice that for a common laborer. To command the higher wages one must, necessarily, be perfect in body. The nature of the work requires it. A stiff leg and weakened ankle must be quite á handicap. If anything substantial were allowed for pain and suffering, not over $1,000 would remain to compensate for diminished working capacity. The man was thirty-two years old. The injury as to reduced working power was apparent. The probable continuance of his life is measured by about thirty-three years. The $1,000 suggested for diminished working power would be equivalent to an annuity for respondent of about $4.25 per month or about three per cent, of his *293earning capacity at the date of the injury. Thus it would seem that the jury cannot he well charged with having failed to assess the damages within the range of fair judgment.
By the Oourt. — The judgment is affirmed.